The General Assembly stands poised at a 
vital watershed. It is a time of opportunity and challenge, of promise and 
uncertainty, of hopes and unfulfilled expectations. In many ways we are 
entering new and uncharted territory. We must beat out our own track with 
caution, deliberation and conviction. We must, above all, invoke and nurture 
that spirit of commonality, commitment, innovation and imagination that is so 
uniquely manifest today, as we confront together the unprecedented transition 
in world affairs. 
We are all conscious of the significance of this moment in history. We 
are in the last decade of a tumultuous century and millennium. We are 
straddling the threshold of a new century a new era carrying with us the 
aspirations of our people for a better, more prosperous, peaceful and 
fulfilling life. Three years from now the United Nations will celebrate its 
fiftieth anniversary. Our efforts in the interim will surely determine its 
course for future generations. 
There is no doubt that the United Nations is but a reflection of the 
wishes of its component parts. It is in a real sense the collective 
instrument for promoting the interests of all States, weak or strong, rich or 
poor, large or small. At the heart of its success or failure is the 
contribution to its purposes and principles that each individual country must 
make. It is the sum total of these individual efforts that is the real 
foundation of the success of the United Nations in maintaining peace, securing 
justice and human rights, and promoting the key Charter prerogative of "social 
progress and better standards of life in larger freedom". 
I reaffirm today the total commitment of Bangladesh to furthering the 
objectives of the United Nations Charter and the cause of multilateralism. 
Indeed, this is a constitutional commitment. In doing so, I would like to 
underscore the dominant theme of my statement: How can a relatively small 
State contribute towards making this Organization a viable instrument, capable 
of dealing effectively and comprehensively with all aspects of human 
development, be they political, economic, social or environmental? 
Mr. President, before I proceed further, let me join my voice to the 
well-deserved tributes paid to you. Sir, on your election to the high office 
of President of the General Assembly at its forty-seventh session. Your 
knowledge and experience will, I am sure, guide us well in these challenging 
times. I am confident that you will do great honour to the legacy left by 
your illustrious predecessor, Mr. Samir Shihabi, of Saudi Arabia, to whom we 
are all deeply indebted. 
We extend our warm tribute to the Secretary-General, 
Mr. Boutros Boutros-Ghali. He has taken charge and is steering the course of 
our Organization at perhaps its most daunting period of renewal, revival and 
resurgence. We pledge to him our unstinted support and cooperation in the 
furtherance of his endeavours.* 
I would also like to welcome in our midst the many new countries that 
have taken their seat in the General Assembly this year, swelling our ranks to 
179 Member States. Most of them represent peoples who have recently gained 
freedom. Their" presence strengthens not only our common goal for universality 
but adds a new forceful voice that gives meaning to the expression of the very 
first words of the Charter of the United Nations: "We the peoples of the 
United Nations". We look forward to working with them in close and friendly 
cooperation. 
Previous speakers have discussed at length the nature of the contemporary 
world setting, the massive pressures that have radically changed relationships 
between States and individuals, and the resulting positive and negative trends 
that have emerged. It is not my intention to repeat this analysis. Suffice 
it to say that one paramount task emerges: how to tilt the balance of 
contradictory forces in favour of the evolution of a new, more beneficial, 
more just and peaceful world order. 
At the heart of the issue is the creation of an environment of peace. 
Ironically, the sources of conflict are rooted in the absence of progress in 
objectives we most seek to promote the enhancement of human rights and 
fundamental freedoms, the promotion of sustainable economic and social 
development for wider prosperity, the alleviation of human distress, and the 
curtailment of the existence and use of weapons of mass destruction. 
Of real concern to third world countries are certain negative impulses. 
A prime factor is continuing anxiety that their interests are being 
marginalized both politically and economically. Insularity and internal 
domestic preoccupations of the major Powers open up prospects of a power 
vacuum and of the consequent danger of regional competition and hegemony. 
Diversion of resources along an East-West axis can leave the South starved of 
political resources and investment. 
These fears are multiplied by the emergence of new constraints that 
circumscribe development cooperation standards of good governance, rigid 
structural adjustment measures, environmental criteria and scrutiny of 
military intentions and preparedness. 

What is basically at issue is a degree of perception. It is not opposition to 
these recognizably needed changes, but resistance to any form of dictation 
with regard to how they should be achieved. A flexible attitude is perhaps 
the best prescription. Too often the role of people has been ignored to the 
peril of the world community. One extreme manifestation is that national 
self-assertion has resurfaced. It has brought realization to the right of 
self-determination, but it has also released long-suppressed ethnic, cultural, 
linguistic and cultural rivalries and has unleashed bigotry, extremism and 
violence. This is at a time when, after years of patient pressure, racism and 
racial discrimination were being isolated and apartheid dismantled. They have 
generated powerful centrifugal forces that threaten established boundaries. 
At the same time, poverty, disease, famine and repression have joined together 
to produce a massive movement of people within and beyond national borders 
17 million refugees and 20 million displaced persons worldwide all of which 
have combined to create a new dimension of insecurity that must be addressed 
in all its ramifications. 
The pre-eminent task before us is to forge a new, more focused and 
action-oriented world agenda to promote peace, tolerance, justice and 
development. It is of crucial import that this should be time-targeted, 
prioritized, fully-funded and cost-efficient. 
The structure and shape of this agenda has already assumed significant 
substance. The first-ever summit of the Security Council members took place 
in January 1992. The outcome of that meeting concentrated on an agenda for 
peace encompassing preventive diplomacy, peacemaking, peace-keeping and what 
the Secretary-General characterized as post-conflict peace-building. Other 
substantial inputs have been made or are envisaged including, inter alia: 
the 1990 World Summit for children; the special session of the United Nations 
General Assembly on narcotic drugs; the 1992 Rio de Janeiro Conference on 
Environment and Development; the 1993 summit on human rights; the 1994 
conference on population and development; the 1995 world conference on women 
and a world summit for social development. These accompany far-reaching 
proposals that are under way to reform, strengthen and streamline the 
Organization to enable it to fulfil its responsibility as the central organ 
for the cooperative management of the world's problems. 
If the world Organization is to succeed and flourish, it will depend as 
much on the resilience of its Member States to prosper individually as on 
their ability constructively to contribute to its great goals and purposes. 
Positive efforts by each country cumulatively strengthen the sum total of the 
United Nations mandate. What then is Bangladesh's contribution to this grand 
design? 
The quest for a new world order must begin with putting our own house in 
order. In our region, Bangladesh has sought actively to maintain the momentum 
and credibility of the South Asian Association for Regional Co-operation 
(SAARC) and by promoting its essentially socio-economic mandate to create a 
broad-based climate of confidence-building, to reduce tension in the region 
and to resolve outstanding bilateral differences by dialogue and negotiation. 
It is on us, as Chairman of the forthcoming seventh summit of SAARC, that the 
onus of responsibility has fallen to promote these aims in more productive and 
tangible ways, especially as SAARC stands poised to enter its second cycle of 
annual summit meetings. 
Bilaterally, the democratically elected Government of 
Prime Minister Begum Khaleda Zia, has initiated concerted steps to bolster a 

new chapter of positive interaction with our immediate neighbours, following 
years of inactivity. The upsurge of democracy throughout the region has 
significantly contributed to this objective. In recent months official visits 
by the Prime Minister to Sri Lanka, India and Pakistan have been motivated by 
one major determinant to eschew past inhibitions and look to the future. 
Some issues remain complex and sensitive but approaches to solutions are being 
forged through continuing and pragmatic dialogue. 
The exodus of Myanmar refugees to Bangladesh since November 1991 imposed 
a heavy additional burden on the new government, coming as it did in the wake 
of the devastating cyclone of May 1991 and the cumulative adverse impact of 
the aftermath of the Gulf War. The option of confrontation loomed large. Yet 
through circumspection, restraint and a conscious defusion of tension, the 
groundwork was laid for an eventual solution by mutual agreement in April 1992. 
Despite this agreement, some 270,000 Myanmar refugees still remain in our 
territory as efforts continue to repatriate them in honour, safety and dignity 
and above all on a voluntary basis. Given the dire compulsions under which 
the refugees fled, the process of persuading them to return is a difficult and 
drawn-out one. Time targets are at best approximate and increase the 
liabilities of the Government in terms of costs, environmental damage and 
tension with and among the local population. The critical catalyst for 
guaranteeing safe repatriation and resettlement remains an impartial United 
Nations presence. Efforts continue to overcome Myanmar's reticence on this 
score. Yet, bilaterally the two countries are cooperating positively. I am 
happy to announce that the first minimal step has been taken with the 
voluntary repatriation of some 49 refugees on 23 September 1992. It is hoped 

this will constitute a crack in the wall towards the voluntary return of the 
remaining refugees. 
Globally, Bangladesh supports all measures to strengthen the United 
Nation's capacity to prevent war and resolve conflicts and to extend this 
capacity in new and imaginative ways. It is of key importance to preserve the 
security of small States and to promote the concept of preventive diplomacy, 
especially to anticipate and contain damage in times of man-made or natural 
disasters. It is a matter of some satisfaction that the role of the United 
Nations in helping to resolve the Myanmar refugee problem was the first 
objective test of preventive diplomacy in action. The visit of 
Mr. Jan Eliasson, the Coordinator for Humanitarian Affairs, to Bangladesh and 
Myanmar respectively, was to trigger the agreement between the two countries 
for repatriation of the refugees. 
We believe that there is a real chance today that collective security can 
be achieved through promotion of the unrealized premises of the United Nations 
Charter, including the fostering of regional security arrangements under 
Chapter VIII. Regional groupings can and must concentrate on harnessing 
durable structures of stability, starting at the base and working through 
confidence-building measures and broad-based socio-economic cooperation. 

Reduced reliance on military security must be buttressed through 
monitoring, regulating and limiting the growing traffic in arms. At the 
national level, doctrines of minimum defence self-sufficiency equated with the 
innovative use of armed forces as human development investment could lead to a 
realistic release of a peace dividend. One recent measure of note in 
Bangladesh is that budget allocations for defence this year are less than 
those for education. At the same time, we have purposefully contributed to 
United Nations peace-keeping efforts through the despatch of military and 
civilian contingents to monitor the elections in Namibia, to police cease-fire 
lines in the Gulf, to help clear mines and support the restructuring effort in 
Kuwait, and to assist the United Nations peace processes in Cambodia, 
Yugoslavia and Western Sahara. We strongly support the strengthening of the 
financial and institutional base of peace-keeping and its growth in new and 
imaginative directions. 
We have striven, through specific initiatives, to participate 
constructively and with moderation and pragmatism in all socio-economic 
forums, especially to project the concerns of the least developed countries 
and to keep alive the commitment to preferential treatment of the poorest of 
the poor. The critical socio-economic situation in Africa deserves special 
attention. 
In Bangladesh we have learnt one fundamental lesson: there is no 
shortcut to progress, no matter how reliable or generous our friends may be. 
Whether it relates to achieving freedom from political oppression, vindicating 
human rights or seeking social and economic emancipation, a country must 
ultimately depend on itself. 

Three consequent goals have emerged: first and foremost, to bolster 
individual self-reliance and move away from aid-centricity to more defined 
development cooperation; secondly, to intensify South-South cooperation and 
collective self reliance in such specific and practical areas as food 
production, manpower planning, trade, investments and joint ventures and 
modalities to implement them; and finally, to reactivate constructive 
North-South dialogue and the creation of an external environment conducive to 
the revitalizing of growth and the targeting, in particular, of the reduction 
and elimination of poverty. 
There has been a growing convergence of strategies to redress the 
critical issues of falling investment, reduction and restructuring of debt, 
trade promotion and the transfer of technology. Successful conclusion of the 
Uruguay Round remains a pressing priority. These goals must be pursued to a 
logical and urgent conclusion. 
Another crucial element must be stressed: the development objective must 
be put in sharper focus than the theme of adjustment that has long 
overshadowed it; structural adjustment measures are necessary, but must avoid 
undue hardships which often lead the poorest sections of the population to 
bear a disproportionate part of the burden. 
At home, a crucial policy imperative has been the drawing up of a vision 
and strategy for the future that would align participatory democracy with the 
country's development needs. This new development perspective focuses on 
human development, participatory planning, and greater induction and 
involvement of women in development and the alleviation of poverty. It 
recognizes the need to raise investment so as to achieve growth in excess of 
5 per cent per annum, and identifies efficiency improvement as one of the 

important means of attaining this end. It aims at achieving a symbiosis 
between agriculture and industry that will address the needs of growth, 
employment generation and poverty alleviation. To ensure that this link is 
sustained and can lead to a take-off for the economy, investment in the social 
sectors is given central importance. 
The factors I have mentioned highlight one basic reality: the fabric of 
self-reliance is intimately woven out of three strands democracy, 
development and human rights. 
Our own experience has underlined certain basic truths. Without 
democracy, a people's potential for socio-economic progress cannot flower. 
Equally, without improved standards of living and a vision for the future that 
can sustain hope, democracy will wither. Human rights become meaningless in 
the face of the dire constraints of poverty, hunger, disease and illiteracy. 
No other right can take precedence over the amelioration of this condition. 
Bangladesh fully reaffirms that basic human rights and fundamental 
freedoms are of universal validity. We believe that a human rights culture 
embracing all freedoms must evolve in a uniform way. Perhaps the most vital 
aspect of this that has yet to find universal acceptance is recognition of the 
right to development. Surely, peace and stability cannot be achieved unless 
conditions are created to remove the root causes of war and conflict, that is, 
economic and social deprivation. 
We look forward to participating in the second World Conference on Human 
Rights, in June 1993, and to ensuring that the Conference addresses all 
aspects of human rights on the basis of universality, indivisibility and 
impartiality. 

Since the only real protection of small and weaker States is firmly 
rooted in the rule of law, Bangladesh has constantly striven to promote its 
progressive development and codification internationally and regionally, and 
to promote its due reflection at home through enabling legislation. We shall 
remain active in pursuing these endeavours, especially in promoting such 
priority areas as the non-navigational uses of international water-courses, 
the international law of the sea, environmental protection and the status of 
refugees, economic migrants and displaced persons. No one can doubt the 
serious potential for conflict that the absence of law holds in these areas. 
They remain a pressing priority for concentrated movement forward. 
Through national legislation, its regional extension and international 
participation, we have also contributed to addressing solutions to global 
problems of drugs, terrorism and protection of the environment. We welcome in 
particular the outcome of the Rio Conference, which has addressed the issues 
of environment and development, which are inextricably linked. Sustainable 
development calls for a new global partnership, including the provision of new 
and additional financial resources to developing countries and adequate access 
for them to environmentally sound technology. 
Social aspects must also remain at the heart of our endeavours, 
especially concentration on disadvantaged groups that the pursuit of economic 
growth tends to bypass. We therefore wholeheartedly support the convening of 
the World Summit for Social Development. 
Bangladesh supports the view that the full integration of women in the 
development process at all levels is of critical importance. We stand 
committed to promoting the success of the World Conference on Women to be held 
in 1995. 

Equally, the rights and status of children remain a paramount priority. 
This year the South Asian Association for Regional Cooperation, along with the 
United Nations Children's Fund, is focusing particular attention on the rights 
of children in South Asia, in keeping with the commitment of the countries of 
the region to the full implementation of the Declaration and Plan of Action of 
the World Summit for Children. 

No statement is complete if we do not address ourselves to some of the 
outstanding conflict and tension points around the globe. Since the creation 
of the United Nations, over 100 major conflicts have taken a toll of some 
20 million dead. The cold war imposed its own peculiar threat to security. 
With its demise, vital new possibilities have opened up for forging a new 
security regime. The United Nations has emerged as a central instrument for 
the prevention and resolution of conflicts. Bangladesh is determined to 
contribute in whatever ways it can, directly or indirectly, to making it more 
effective and responsive in new and creative ways. 
I turn now to the critical political issues on our agenda. 
Bangladesh's consistent and categorical position on the Middle East 
question and the issue of Palestine needs no reiteration. We believe the 
Palestinians' cause to be founded on justice. We welcome the convening of the 
peace conference and the start of substantive parallel negotiations over the 
framework of a peaceful settlement. We believe that this should be 
comprehensive, should include Palestine, and must be based on a serious 
commitment by Israel to abide by Security Council resolutions 242 (1967), 
338 (1973) and 425 (1978), and the principle of returning land for peace. It 
is our hope that Israel will show sincerity of purpose and greater flexibility 
and will refrain from delaying the peace process. 
It is our fervent hope that all parties in Afghanistan will respect the 
cease-fire and faithfully implement the Peshawar Accord of April 1992, which 
reflected a broad consensus of all Afghan leaders. This would lay the 
groundwork for holding free and fair elections so that a permanent government 
could emerge reflecting the wishes and aspirations of the Afghan people. At 
the same time, it would ensure much needed political, economic and social 
stability. There is vital need for the world community to contribute 
 
generously and actively towards the reconstruction and rehabilitation of 
Afghanistan and towards the safe and voluntary return of refugees to their 
homeland. 
The implementation of the 1991 Paris Agreement on a comprehensive 
settlement in Cambodia has progressed apace, despite obstacles raised by one 
of the four factions to move into the second phase of implementation. We 
welcome this advance and commend the intense and diverse attempts by the 
United Nations to nurture national reconciliation to foster the democratic 
process and to build peace and stability. In our own small way, as a part of 
the United Nations Transitional Authority in Cambodia (UNTAC), Bangladesh is 
committed to end the suffering of the Cambodian people and to allow them to 
determine freely their own destiny. 
The vicious cycle of starvation, factional fighting, the break-down of 
central authority, the violence and the exodus of refugees in Somalia has 
shocked the world. The response has been belated. We fully support the 
Security Council decision to strengthen the United Nations peace-keeping 
presence so as to break this cycle through a comprehensive programme of action 
that could reach vital relief assistance, consolidate the cease-fire, curtail 
violence and bring about national reconciliation. We also welcome the efforts 
of the Organization of African Unity (OAU), the Organization of the Islamic 
Conference (OIC) and the Arab League to convene a conference on national 
reconciliation and unity in Somalia. 
The upheaval in the former Socialist Federal Republic of Yugoslavia is a 
cause of utmost concern. It has unleashed a bitter mix of conflict, ambition, 
hatred and ethnic brutality. The August 1992 London Conference and the 
mechanisms it has instituted remain a vital hope for the intensification of 

the search for solutions in all aspects and on a continuous basis. Meanwhile, 
the world is appalled by the Serbian aggression in Bosnia and Herzegovina, by 
the massacre of innocent civilians, the systematic persecution and even 
annihilation through the abhorrent policy of "ethnic cleansing". 
Bangladesh has taken a forthright stand in all international forums to 
condemn these acts. It has joined in the call for more decisive and resolute 
action that would reverse the aggression, stop the brutality, and ensure the 
unhindered supply of relief. We have also denied the claim of Serbia and 
Montenegro to be the successor State of former Yugoslavia in the United 
Nations and other international bodies. We believe that much more needs to be 
done to end the bloodshed and fully restore the sovereignty, independence and 
territorial integrity of Bosnia and Herzegovina. 
We remain steadfast in our support for the people of South Africa in 
their struggle to achieve their cherished goal of equal rights and majority 
rule. There can be no compromise until we have achieved the complete 
dismantling of apartheid. The international community must remain vigilant in 
its efforts to bring an effective end to the recent outbreak of violence and 
create conditions for negotiations leading towards a peaceful transition to a 
democratic, non-racial and united South Africa. 
Bangladesh welcomes the intensification of efforts to find a just and 
viable solution to the Cyprus problem. We commend the Secretary-General for 
his personal initiatives a¬ªid role in the difficult process of reaching 
agreement on a broad-based set of ideas leading towards an overall framework 
agreement. We hope that the leaders of the two communities who are to meet on 
26 October 1992 will pursue direct and uninterrupted negotiations to reach an 
amicable and durable solution that will serve the legitimate interests of both 
communities. 

In Western Sahara, we fully support the Secretary-General's initiatives 
to reactivate the implementation of the settlement plan and to help overcome 
differences over criteria of eligibility to vote. We hope that the referendum 
can be effectively organized and supervised and thus bring about an early end 
to this long-standing dispute. 
In other parts of the third world, bilateral, regional and international 
efforts have seen many positive initiatives and advances. It is the combined 
solidarity and sustained moral pressure of the world community that has 
created a climate conducive to peaceful change. The enhanced role and 
contribution of the International Court of Justice also now assumes much 
greater relevance and credibility and must be strengthened. 
Let me say in conclusion that the world has reached a critical point in 
its struggle to advance stability and well-being. No doubt violence, 
aggression, foreign occupation, narrowly conceived nationalism, racial and 
religious discrimination and gaping social and economic disparities still 
persist. Yet there is today greater confidence and conviction that a better 
world is truly within our reach. We are faced with an opportunity rare in the 
history of civilization to carry forward the momentum to resolve disputes 
peacefully, to promote partnership and responsible relations among States, to 
strengthen the rule of law and uplift the quality of life of all peoples in 
greater freedom. We must surely move with deliberation towards the 
realization of what the Secretary-General, Mr. Boutros Boutros-Ghali, calls 
"the vast potential of this unique Organization to bring new life to the 
world of the Charter." (A/47/1, para. 170) 